Case 2:19-cv-05209-GW-KS Document 45 Filed 06/22/20 Page 1 of 15 Page ID #:470




 1

 2

 3

 4

 5

 6

 7

 8                    UNITED STATES DISTRICT COURT
 9
                    CENTRAL DISTRICT OF CALIFORNIA
10

11
     KRYSTAL REYES, as Guardian ad             2:19-cv-05209-GW-KSx
12
     Litem for I.R., a minor,                  Consolidated with 2:20-v-471-GW-KSx
13
                       Plaintiff,              [Hon. George Wu; Hon. Karen L.
14
          vs.                                  Stevenson, Magistrate]
15
     COUNTY OF LOS ANGELES, LOS                [PROPOSED] PROTECTIVE
16
     ANGELES COUNTY PROBATION                  ORDER REGARDING
17   DEPARTMENT, LOS ANGELES                   PRODUCTION OF
     COUNTY CHIEF PROBATION                    CONFIDENTIAL DOCUMENTS
18
     OFFICER TERI L. McDONALD,                 AND INFORMATION
19   DEPUTY PROBATION OFFICER
     PUENTE, DEPUTY PROBATION
20
     OFFICER STANCE, and DOES 1 TO
21   10,
              Defendants.
22

23

24         The following protective order applies to the two cases, Krystal Reyes v.
25   County of Los Angeles, et al (2:19-cv-05209-GW-KSx) and Irie Reyes v. County of
26   Los Angeles (2:20-v-471-GW-KSx), which were consolidated on April 14, 2020
27   (see Dkt. No. 20 in 2:20-v-471-GW-KSx):
28

                                            -1-
                                     PROTECTIVE ORDER
Case 2:19-cv-05209-GW-KS Document 45 Filed 06/22/20 Page 2 of 15 Page ID #:471




 1   1.    A. PURPOSES AND LIMITATIONS
 2         Discovery in this action is likely to involve production of confidential,
 3   proprietary, or private information for which special protection from public
 4   disclosure and from use for any purpose other than prosecuting this litigation may
 5   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 6   enter the following Stipulated Protective Order. The parties acknowledge that this
 7   Order does not confer blanket protections on all disclosures or responses to
 8   discovery and that the protection it affords from public disclosure and use extends
 9   only to the limited information or items that are entitled to confidential treatment
10   under the applicable legal principles. The parties further acknowledge, as set forth
11   in Section 12.3, below, that this Stipulated Protective Order does not entitle them
12   to file confidential information under seal; Civil Local Rule 79-5 sets forth the
13   procedures that must be followed and the standards that will be applied when a
14   party seeks permission from the court to file material under seal.
15

16         B. GOOD CAUSE STATEMENT
17         This action is likely to involve confidential information for which special
18   protection from public disclosure and from use for any purpose other than
19   prosecution of this action is warranted. Such confidential and proprietary materials
20   and information consist of, among other things, personnel records and personal
21   information (such as birthdates and social security numbers) of both parties and
22   non-parties (including information implicating privacy rights of third parties), as
23   well as information otherwise generally unavailable to the public, or which may be
24   privileged or otherwise protected from disclosure under state or federal statutes,
25   court rules, case decisions, or common law. Accordingly, to expedite the flow of
26   information, to facilitate the prompt resolution of disputes over confidentiality of
27   discovery materials, to adequately protect information the parties are entitled to
28   keep confidential, to ensure that the parties are permitted reasonable necessary uses
                                              -2-
                                       PROTECTIVE ORDER
Case 2:19-cv-05209-GW-KS Document 45 Filed 06/22/20 Page 3 of 15 Page ID #:472




 1   of such material in preparation for and in the conduct of trial, to address their
 2   handling at the end of the litigation, and serve the ends of justice, a protective order
 3   for such information is justified in this matter. It is the intent of the parties that
 4   information will not be designated as confidential for tactical reasons and that
 5   nothing be so designated without a good faith belief that it has been maintained in
 6   a confidential, non-public manner, and there is good cause why it should not be
 7   part of the public record of this case.
 8

 9   2.     DEFINITIONS
10          2.1    Action: Reyes v. County of Los Angeles, et al. (2:19-cv-05209-GW-
11   KS)
12          2.2    Challenging Party: a Party or Non-Party that challenges the
13   designation of information or items under this Order.
14          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
15   how it is generated, stored or maintained) or tangible things that qualify for
16   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
17   the Good Cause Statement.
18          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
19   their support staff).
20          2.5    Designating Party: a Party or Non-Party that designates information
21   or items that it produces in disclosures or in responses to discovery as
22   “CONFIDENTIAL.”
23          2.6    Disclosure or Discovery Material: all items or information, regardless
24   of the medium or manner in which it is generated, stored, or maintained (including,
25   among other things, testimony, transcripts, and tangible things), that are produced
26   or generated in disclosures or responses to discovery in this matter.
27

28

                                               -3-
                                        PROTECTIVE ORDER
Case 2:19-cv-05209-GW-KS Document 45 Filed 06/22/20 Page 4 of 15 Page ID #:473




 1         2.7    Expert: a person with specialized knowledge or experience in a
 2   matter pertinent to the litigation who has been retained by a Party or its counsel to
 3   serve as an expert witness or as a consultant in this Action.
 4         2.8    House Counsel: attorneys who are employees of a party to this
 5   Action. House Counsel does not include Outside Counsel of Record or any other
 6   outside counsel.
 7         2.9    Non-Party: any natural person, partnership, corporation, association,
 8   or other legal entity not named as a Party to this action.
 9         2.10 Outside Counsel of Record: attorneys who are not employees of a
10   party to this Action but are retained to represent or advise a party to this Action
11   and have appeared in this Action on behalf of that party or are affiliated with a law
12   firm which has appeared on behalf of that party, and includes support staff.
13         2.11 Party: any party to this Action, including all of its officers, directors,
14   employees, consultants, retained experts, and Outside Counsel of Record (and their
15   support staffs).
16         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
17   Discovery Material in this Action.
18         2.13 Professional Vendors: persons or entities that provide litigation
19   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
20   demonstrations, and organizing, storing, or retrieving data in any form or medium)
21   and their employees and subcontractors.
22         2.14 Protected Material: any Disclosure or Discovery Material that is
23   designated as “CONFIDENTIAL.”
24         2.15 Receiving Party: a Party that receives Disclosure or Discovery
25   Material from a Producing Party.
26

27   3.    SCOPE
28

                                              -4-
                                       PROTECTIVE ORDER
Case 2:19-cv-05209-GW-KS Document 45 Filed 06/22/20 Page 5 of 15 Page ID #:474




 1         The protections conferred by this Stipulation and Order cover not only
 2   Protected Material (as defined above), but also (1) any information copied or
 3   extracted from Protected Material; (2) all copies, excerpts, summaries, or
 4   compilations of Protected Material; and (3) any testimony, conversations, or
 5   presentations by Parties or their Counsel that might reveal Protected Material.
 6         Any use of Protected Material at trial shall be governed by the orders of the
 7   trial judge. This Order does not govern the use of Protected Material at trial.
 8

 9   4.    DURATION
10         Once a case proceeds to trial, all of the information that was designated as
11   confidential or maintained pursuant to this protective order becomes public and
12   will be presumptively available to all members of the public, including the press,
13   unless compelling reasons supported by specific factual findings to proceed
14   otherwise are made to the trial judge in advance of the trial. See Kamakana v. City
15   and County of Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing
16   “good cause” showing for sealing documents produced in discovery from
17   “compelling reasons” standard when merits-related documents are part of court
18   record). Accordingly, the terms of this protective order do not extend beyond the
19   commencement of the trial.
20

21   5.    DESIGNATING PROTECTED MATERIAL
22         5.1    Exercise of Restraint and Care in Designating Material for Protection.
23   Each Party or Non-Party that designates information or items for protection under
24   this Order must take care to limit any such designation to specific material that
25   qualifies under the appropriate standards. The Designating Party must designate for
26   protection only those parts of material, documents, items, or oral or written
27   communications that qualify so that other portions of the material, documents,
28

                                              -5-
                                       PROTECTIVE ORDER
Case 2:19-cv-05209-GW-KS Document 45 Filed 06/22/20 Page 6 of 15 Page ID #:475




 1   items, or communications for which protection is not warranted are not swept
 2   unjustifiably within the ambit of this Order.
 3         Mass, indiscriminate, or routinized designations are prohibited. Designations
 4   that are shown to be clearly unjustified or that have been made for an improper
 5   purpose (e.g., to unnecessarily encumber the case development process or to
 6   impose unnecessary expenses and burdens on other parties) may expose the
 7   Designating Party to sanctions.
 8         If it comes to a Designating Party’s attention that information or items that it
 9   designated for protection do not qualify for protection, that Designating Party must
10   promptly notify all other Parties that it is withdrawing the inapplicable designation.
11         5.2    Manner and Timing of Designations.
12         Except as otherwise provided in this Order (see, e.g., second paragraph of
13   section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or
14   Discovery Material that qualifies for protection under this Order must be clearly so
15   designated before the material is disclosed or produced.
16         Designation in conformity with this Order requires:
17         (a) for information in documentary form (e.g., paper or electronic
18   documents, but excluding transcripts of depositions or other pretrial or trial
19   proceedings), that the Producing Party affix at a minimum, the legend
20   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
21   contains protected material. If only a portion or portions of the material on a page
22   qualifies for protection, the Producing Party also must clearly identify the
23   protected portion(s) (e.g., by making appropriate markings in the margins).
24         A Party or Non-Party that makes original documents available for inspection
25   need not designate them for protection until after the inspecting Party has indicated
26   which documents it would like copied and produced. During the inspection and
27   before the designation, all of the material made available for inspection shall be
28   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                                              -6-
                                       PROTECTIVE ORDER
Case 2:19-cv-05209-GW-KS Document 45 Filed 06/22/20 Page 7 of 15 Page ID #:476




 1   documents it wants copied and produced, the Producing Party must determine
 2   which documents, or portions thereof, qualify for protection under this Order.
 3   Then, before producing the specified documents, the Producing Party must affix
 4   the “CONFIDENTIAL legend” to each page that contains Protected Material. If
 5   only a portion or portions of the material on a page qualifies for protection, the
 6   Producing Party also must clearly identify the protected portion(s) (e.g., by making
 7   appropriate markings in the margins).
 8         (b) for testimony given in depositions that the Designating Party identify the
 9   Disclosure or Discovery Material on the record, before the close of the deposition
10   all protected testimony.
11         (c) for information produced in some form other than documentary and for
12   any other tangible items, that the Producing Party affix in a prominent place on the
13   exterior of the container or containers in which the information is stored the legend
14   “CONFIDENTIAL.” If only a portion or portions of the information warrants
15   protection, the Producing Party, to the extent practicable, shall identify the
16   protected portion(s).
17         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
18   failure to designate qualified information or items does not, standing alone, waive
19   the Designating Party’s right to secure protection under this Order for such
20   material. Upon timely correction of a designation, the Receiving Party must make
21   reasonable efforts to assure that the material is treated in accordance with the
22   provisions of this Order.
23

24

25

26   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
27

28

                                              -7-
                                       PROTECTIVE ORDER
Case 2:19-cv-05209-GW-KS Document 45 Filed 06/22/20 Page 8 of 15 Page ID #:477




 1         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
 2   designation of confidentiality at any time that is consistent with the Court’s
 3   Scheduling Order.
 4         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
 5   resolution process under Local Rule 37.1 et seq.
 6         6.3    The burden of persuasion in any such challenge proceeding shall be
 7   on the Designating Party. Frivolous challenges, and those made for an improper
 8   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 9   parties) may expose the Challenging Party to sanctions. Unless the Designating
10   Party has waived or withdrawn the confidentiality designation, all parties shall
11   continue to afford the material in question the level of protection to which it is
12   entitled under the Producing Party’s designation until the Court rules on the
13   challenge.
14

15   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
16         7.1    Basic Principles. A Receiving Party may use Protected Material that is
17   disclosed or produced by another Party or by a Non-Party in connection with this
18   Action only for prosecuting, defending, or attempting to settle this Action. Such
19   Protected Material may be disclosed only to the categories of persons and under
20   the conditions described in this Order. When the Action has been terminated, a
21   Receiving Party must comply with the provisions of section 13 below (FINAL
22   DISPOSITION).
23         Protected Material must be stored and maintained by a Receiving Party at a
24   location and in a secure manner that ensures that access is limited to the persons
25   authorized under this Order.
26         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
27   otherwise ordered by the court or permitted in writing by the Designating Party, a
28

                                              -8-
                                       PROTECTIVE ORDER
Case 2:19-cv-05209-GW-KS Document 45 Filed 06/22/20 Page 9 of 15 Page ID #:478




 1   Receiving Party may disclose any information or item designated
 2   “CONFIDENTIAL” only to:
 3         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
 4   as employees of said Outside Counsel of Record to whom it is reasonably
 5   necessary to disclose the information for this Action;
 6         (b) the officers, directors, and employees (including House Counsel) of the
 7   Receiving Party to whom disclosure is reasonably necessary for this Action;
 8         (c) Experts (as defined in this Order) of the Receiving Party to whom
 9   disclosure is reasonably necessary for this Action and who have signed the
10   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
11         (d) the court and its personnel;
12         (e) court reporters and their staff;
13         (f) professional jury or trial consultants, mock jurors, and Professional
14   Vendors to whom disclosure is reasonably necessary for this Action and who have
15   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
16         (g) the author or recipient of a document containing the information or a
17   custodian or other person who otherwise possessed or knew the information;
18         (h) during their depositions, witnesses, and attorneys for witnesses, in the
19   Action to whom disclosure is reasonably necessary provided: (1) the deposing
20   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
21   they will not be permitted to keep any confidential information unless they sign the
22   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
23   agreed by the Designating Party or ordered by the court. Pages of transcribed
24   deposition testimony or exhibits to depositions that reveal Protected Material may
25   be separately bound by the court reporter and may not be disclosed to anyone
26   except as permitted under this Stipulated Protective Order; and
27         (i) any mediator or settlement officer, and their supporting personnel,
28   mutually agreed upon by any of the parties engaged in settlement discussions.
                                              -9-
                                       PROTECTIVE ORDER
Case 2:19-cv-05209-GW-KS Document 45 Filed 06/22/20 Page 10 of 15 Page ID #:479




 1   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 2   IN OTHER LITIGATION
 3         If a Party is served with a subpoena or a court order issued in other litigation
 4   that compels disclosure of any information or items designated in this Action as
 5   “CONFIDENTIAL,” that Party must:
 6         (a) promptly notify in writing the Designating Party. Such notification shall
 7   include a copy of the subpoena or court order;
 8         (b) promptly notify in writing the party who caused the subpoena or order to
 9   issue in the other litigation that some or all of the material covered by the subpoena
10   or order is subject to this Protective Order. Such notification shall include a copy
11   of this Stipulated Protective Order; and
12         (c) cooperate with respect to all reasonable procedures sought to be pursued
13   by the Designating Party whose Protected Material may be affected.
14         If the Designating Party timely seeks a protective order, the Party served
15   with the subpoena or court order shall not produce any information designated in
16   this action as “CONFIDENTIAL” before a determination by the court from which
17   the subpoena or order issued, unless the Party has obtained the Designating Party’s
18   permission. The Designating Party shall bear the burden and expense of seeking
19   protection in that court of its confidential material and nothing in these provisions
20   should be construed as authorizing or encouraging a Receiving Party in this Action
21   to disobey a lawful directive from another court.
22

23   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
24   PRODUCED IN THIS LITIGATION
25         (a) The terms of this Order are applicable to information produced by a
26   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
27   produced by Non-Parties in connection with this litigation is protected by the
28

                                             -10-
                                       PROTECTIVE ORDER
Case 2:19-cv-05209-GW-KS Document 45 Filed 06/22/20 Page 11 of 15 Page ID #:480




 1   remedies and relief provided by this Order. Nothing in these provisions should be
 2   construed as prohibiting a Non-Party from seeking additional protections.
 3         (b) In the event that a Party is required, by a valid discovery request, to
 4   produce a Non-Party’s confidential information in its possession, and the Party is
 5   subject to an agreement with the Non-Party not to produce the Non-Party’s
 6   confidential information, then the Party shall:
 7             (1) promptly notify in writing the Requesting Party and the Non-Party
 8   that some or all of the information requested is subject to a confidentiality
 9   agreement with a Non-Party;
10             (2) promptly provide the Non-Party with a copy of the Stipulated
11   Protective Order in this Action, the relevant discovery request(s), and a reasonably
12   specific description of the information requested; and
13             (3) make the information requested available for inspection by the Non-
14   Party, if requested.
15         (c) If the Non-Party fails to seek a protective order from this court within 14
16   days of receiving the notice and accompanying information, the Receiving Party
17   may produce the Non-Party’s confidential information responsive to the discovery
18   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
19   not produce any information in its possession or control that is subject to the
20   confidentiality agreement with the Non-Party before a determination by the court.
21   Absent a court order to the contrary, the Non-Party shall bear the burden and
22   expense of seeking protection in this court of its Protected Material.
23

24   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
25         If a Receiving Party learns that, by inadvertence or otherwise, it has
26   disclosed Protected Material to any person or in any circumstance not authorized
27   under this Stipulated Protective Order, the Receiving Party must immediately (a)
28   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
                                             -11-
                                       PROTECTIVE ORDER
Case 2:19-cv-05209-GW-KS Document 45 Filed 06/22/20 Page 12 of 15 Page ID #:481




 1   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
 2   the person or persons to whom unauthorized disclosures were made of all the terms
 3   of this Order, and (d) request such person or persons to execute the
 4   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
 5   A.
 6

 7   11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 8   PROTECTED MATERIAL
 9         When a Producing Party gives notice to Receiving Parties that certain
10   inadvertently produced material is subject to a claim of privilege or other
11   protection, the obligations of the Receiving Parties are those set forth in Federal
12   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
13   whatever procedure may be established in an e-discovery order that provides for
14   production without prior privilege review. Pursuant to Federal Rule of Evidence
15   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
16   of a communication or information covered by the attorney-client privilege or
17   work product protection, the parties may incorporate their agreement in the
18   stipulated protective order submitted to the court.
19

20   12.   MISCELLANEOUS
21         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
22   person to seek its modification by the Court in the future.
23         12.2 Right to Assert Other Objections. By stipulating to the entry of this
24   Protective Order no Party waives any right it otherwise would have to object to
25   disclosing or producing any information or item on any ground not addressed in
26   this Stipulated Protective Order. Similarly, no Party waives any right to object on
27   any ground to use in evidence of any of the material covered by this Protective
28   Order.
                                             -12-
                                       PROTECTIVE ORDER
Case 2:19-cv-05209-GW-KS Document 45 Filed 06/22/20 Page 13 of 15 Page ID #:482




 1         12.3 Filing Protected Material. A Party that seeks to file under seal any
 2   Protected Material must comply with Civil Local Rule 79-5. Protected Material
 3   may only be filed under seal pursuant to a court order authorizing the sealing of the
 4   specific Protected Material at issue. If a Party's request to file Protected Material
 5   under seal is denied by the court, then the Receiving Party may file the information
 6   in the public record unless otherwise instructed by the court.
 7

 8   13.   FINAL DISPOSITION
 9         After the final disposition of this Action, as defined in paragraph 4, within
10   60 days of a written request by the Designating Party, each Receiving Party must
11   return all Protected Material to the Producing Party or destroy such material. As
12   used in this subdivision, “all Protected Material” includes all copies, abstracts,
13   compilations, summaries, and any other format reproducing or capturing any of the
14   Protected Material. Whether the Protected Material is returned or destroyed, the
15   Receiving Party must submit a written certification to the Producing Party (and, if
16   not the same person or entity, to the Designating Party) by the 60 day deadline that
17   (1) identifies (by category, where appropriate) all the Protected Material that was
18   returned or destroyed and (2)affirms that the Receiving Party has not retained any
19   copies, abstracts, compilations, summaries or any other format reproducing or
20   capturing any of the Protected Material. Notwithstanding this provision, Counsel
21   are entitled to retain an archival copy of all pleadings, motion papers, trial,
22   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
23   and trial exhibits, expert reports, attorney work product, and consultant and expert
24   work product, even if such materials contain Protected Material. Any such archival
25   copies that contain or constitute Protected Material remain subject to this
26   Protective Order as set forth in Section 4 (DURATION).
27

28

                                              -13-
                                        PROTECTIVE ORDER
Case 2:19-cv-05209-GW-KS Document 45 Filed 06/22/20 Page 14 of 15 Page ID #:483




 1   14.   Any violation of this Order may be punished by any and all appropriate
 2   measures including, without limitation, contempt proceedings and/or monetary
 3   sanctions.
 4

 5   IT IS SO STIPULATED.
 6

 7   FOR GOOD CAUSE IT IS SO ORDERED.
 8

 9   Dated: June 22, 2020
10                                  ____________________________________
11                                         KAREN L. STEVENSON
                                    UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           -14-
                                     PROTECTIVE ORDER
Case 2:19-cv-05209-GW-KS Document 45 Filed 06/22/20 Page 15 of 15 Page ID #:484




 1                                        EXHIBIT A
 2            ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND:
 3

 4         I, ____________________, acknowledge that I have read the Stipulation for
 5   Protective Order entered in this action, KRYSTAL REYES vs. COUNTY OF LOS
 6   ANGELES, et al., United States District Court, Central District, Case No. 2:19-cv-
 7   05209-GW-KS.
 8            I agree to comply with and to be bound by all the terms of this Stipulated
 9   Protective Order and I understand and acknowledge that failure to so comply could
10   expose me to sanctions and punishment in the nature of contempt. I solemnly
11   promise that I will not disclose in any manner any information or item that is
12   subject to this Stipulated Protective Order to any person or entity except in strict
13   compliance with the provisions of this Order. I further agree to submit to the
14   jurisdiction of the United States District Court for the Central District of California
15   for the purpose of enforcing the terms of this Stipulated Protective Order, even if
16   such enforcement proceedings occur after termination of this action. I hereby
17   appoint __________________________ [print or type full name] of
18   _______________________________________ [print or type full address and
19   telephone number] as my California agent for service of process in connection with
20   this action or any proceedings related to enforcement of this Stipulated Protective
21   Order.
22   Date: ______________________________________
23   City and State where sworn and signed: _________________________________
24

25   Printed name: _______________________________
26

27   Signature: __________________________________
28

                                              -15-
                                        PROTECTIVE ORDER
